Opinion filed August 8, 2019




                                     In The


        Eleventh Court of Appeals
                                  __________
                               No. 11-19-00090-CR
                                   __________

              CHRISTOPHER FATE GRAVES, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Gaines County, Texas
                         Trial Court Cause No. 17-4809


                      MEMORANDUM OPINION
      Appellant, Christopher Fate Graves, pleaded guilty to the state jail felony
offense of theft of metal. See TEX. PENAL CODE ANN. § 31.03(a), (e)(4)(F)(iv) (West
2019). Pursuant to the terms of a plea agreement, the trial court deferred a finding
of guilt, placed Appellant on community supervision for three years, assessed a fine
of $1,000, and ordered Appellant to pay $41.81 in restitution.           The State
subsequently filed a motion to adjudicate Appellant’s guilt. The trial court held a
contested hearing on the State’s motion to adjudicate, found three of the State’s
allegations to be true, and adjudicated Appellant guilty of the charged offense. The
trial court assessed Appellant’s punishment at confinement in a state jail facility for
twenty months. We modify the trial court’s judgment to correctly reflect that
Appellant was convicted of theft of metals with a value of less than $20,000 and, as
modified, affirm the trial court’s judgment.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, a copy of the clerk’s record and the
reporter’s record, and an explanatory letter. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. The State presented
evidence in support of the allegations in the motion to adjudicate. In that regard, we
note that proof of one violation of the terms and conditions of community
supervision is sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009). Further, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
                                          2
revocation of community supervision and adjudication of guilt. Jordan v. State, 54
S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
661–62 (Tex. Crim. App. 1999). Based on our review of the record, we agree with
counsel that no arguable grounds for error exist.1
        However, we note that the trial court’s January 24, 2019 judgment incorrectly
reflects that Appellant was convicted of theft of metal valued at less than $30,000.
The indictment charged Appellant with theft of metal with a value of less than
$20,000. See PENAL § 31.03(a), (e)(4)(F). We have the authority to modify the trial
court’s judgment to correctly reflect the trial court proceedings when we have the
necessary information to do so. See TEX R. APP. P. 43.2(b); Bigley v. State, 865
S.W.2d 26, 27–28 (Tex. Crim. App. 1993). Therefore, we modify the trial court’s
January 24, 2019 judgment to reflect that the “OFFENSE” is “THEFT OF METALS
< $20,000.”
        We grant counsel’s motion to withdraw and affirm the trial court’s judgment
as modified.


                                                                   PER CURIAM


August 8, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).

Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.


        1
        We note that Appellant has a right to file a petition for discretionary review pursuant to Texas Rule
of Appellate Procedure 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      3